Case 3:21-cv-00253-HEH Document 1-16 Filed 04/15/21 Page 1 of 4 PagelD# 89

Exhibit O
Case 3:21-cv-00253-HEH Document 1-16 Filed 04/15/21 Page 2 of 4 PagelD# 90

From: Chief of Benefits, rr <chiefbenefits@vec.vurginia.gov>

Sent: Thursday, April 8, 2021 10:35 AM

To: Pat Levy-Lavelle spat@ justice 4all,org>

Ce: Weaver, Kathy <kathy.weaver @yec.virginia.gov>

Subject: Re: Request for Assistance for "Continued Claims” Claimants

Good Morning,

| apologize for the |ate response to your inquires. Please see attached Gocument with respanses Co all three claims. Please Jet me know if you have any questions,
Regards,

Trish Williams

U} Director

Virginia Employment Commission
I Hi

On Wed, Feb 17, 2021 at 5:59 PM Pat Levy-Lavelle <pat@justice4 all org> wrote:

Dear Madam or Sir

tam writing you to request your assistance in resolving the continued claims cutoffs / outstanding benefit payments associated with the following claimants. Please resume
payments as scon as possible to these clarmants, or otherwise advise with specificity on why that is not possible. (Also, if there is any info needed fram any of these claimants to
enable the resumption of payments, please edvise.)

Crystal Clifton

Last four of SSN i
VEC PLN:

Delange Fells
Last four of SSN f |
VEC PN:

Amanda Clemons

Last four of SSN

VEC PIN a

Please update on the status as soon as possible.
Thank you kindly for your assistance

Sincerely,

Pat Levy-Lavelle
Case 3:21-cv-00253-HEH

Pat Levy-Lavelle, Attorney
804-527-7308 (Directs
804-643-1085 «308 (Ofne)
804-643-203 Favs
Pat@justicedal.omg

Document 1-16 Filed 04/15/21

LEGAL AID —
JUSTIGR ORNTER
626 E. Broad Street. Suite 200
Richmond, VA 23219

The cantent of this emai os confidential ond intended oniy for the recipient specified im the

message. Please do not share any part of this message with anyone ese vathout written coment

Of the sender Ifyou received this message by mistake, please reply to thus message so that we

con ensure such o mustoke does oot octut othe future. and then gevere ir

Page 3 of 4 PagelD# 91
Case 3:21-cv-00253-HEH Document 1-16 Filed 04/15/21 Page 4 of 4 PagelD# 92

Responses to Claim Inquiries:

Amanda Clemons:

Ms. Clemons filed a regular UI claim effective 03/29/20 and started receiving benefits on 04/21/20 when
her reported discharge issue was automatically removed. She continued to receive benefits through the
week ending 06/13/20. She filed weekly claims for the weeks ending 06/20/20 through 08/01/20,
however, those weeks were held up until her separation decision was issued on 12/23/20, which
qualified her for benefits. The claimant stopped filing weekly claims. A new hire report was received on
07/09/20 indicating she was hired. Wages were reported for the 3 quarter 2020. The VEC last spoke
to the claimant on 08/10/2020. On 12/28/20 the claimant was emailed by our Customer Service
Department and advised to reopen her claim. The claimant never reopened her claim and the claim
expired on 04/07/21.

DeLange Fells:

Ms. Fells filed a regular UI claim effective 03/29/20 and started receiving benefits on 04/06/20. She
reported that she was discharged and that issue was automatically removed on 04/02/20. She
continued benefits through the week ending 06/13/20. She filed weekly claims for the weeks ending
06/20/20 through 08/01/20, however, those weeks were held up due to a job refusal issue. The
separation decision was rendered on 02/16/21 and the job refusal rendered on 02/19/21 releasing
payments for the weeks 06/20/20 through 08/1/20. The claimant exhausted her UI benefits and was
notified by text or robocall and letter to file a PEUC claim. The PEUC claim was not filed until 03/16/21
and benefits released on 03/17/21 for the weeks 08/09/20 through the week ending 12/19/20. The
claimant was then eligible for PEUC 2021 and filed that claim on 03/23/21. Benefit weeks 01/02/21
through 03/20/21 were processed and paid on 03/24/21. The claimant is now receiving benefits weekly.

Crystal Clifton:

Ms. Clifton filed a regular UI claim effective 03/29/20 and started receiving benefits on 04/06/20. She
continued receiving benefits through the week ending 05/09/20. When she claimed the week ending
05/16/20 a job refusal was reported by Ms. Clifton and an issue established on her claim. She had
reported she was separated from her employer due to a lack of work. On 06/05/20 a voluntary quit
issue was established. The separation and job refusal issues were adjudicated and the claimant denied
benefits on 03/18/21. Ms. Clifton was determined overpaid UI benefits paid in the amount of
$4,986.00. The overpayment decision was mailed to the claimant on 03/22/21. The claimant then filed
for PUA (Pandemic Unemployment Insurance) on 03/24/21. Benefits were released to Ms. Clifton on
04/07/21 for weeks claimed 05/16/20 through 12/26/20. She should be able to file additional weeks of
PUA and be paid for those weeks.
